DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                    JOY BRYANT SORIERO GHERCH,
                             Appellant,

                                      v.

                       SAMI BRYANT CONSTANT,
                              Appellee.

                                No. 4D19-1559

                             [January 9, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jose Izquierdo, Judge; L.T. Case No. 18-
3820 DVCE 58/34.

   Joy Bryant Soriero Gherch, Wilton Manors, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.